Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 1 of 10 PageID #: 302




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND


                                            )
   KATHRYN NARCISI,                         )
                                            )
         Plaintiff,                         )
                                            )
         v.                                 )
                                              C.A. No. 1:19-CV-00329-MSM-PAS
                                            )
   TURTLEBOY DIGITAL                        )
   MARKETING, LLC d/b/a                     )
   TURTLEBOYSPORTS.COM                      )
                                            )
         Defendant.                         )

                            MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        This matter comes before the Court on the Defendant Turtleboy Digital

  Marketing, LLC’s (“Turtleboy”) Motion to Dismiss for lack of personal jurisdiction.

        For the following reasons, the Court GRANTS Turtleboy’s Motion to Dismiss

  (ECF No. 10).

                                   I. BACKGROUND

        Turtleboy is a Massachusetts Limited Liability Company operating two

  blogging websites: www.turtleboysports.com and www.TBDailynews.com. (ECF No.

  10-2.) The Plaintiff, Kathryn Narcisi (“Narcisi”), is a Rhode Island resident with both

  a personal and commercial social media presence on platforms including Facebook

  and Instagram. (ECF No. 1-1.) In February 2019, Turtleboy published a story on

  www.turtleboysports.com entitled “Failure Swift Gets Kicked Out Of Warwick’s Kent

  Hospital For Faking Sickness, Posts Facebook Video Whining In Lobby, Tries to Get

                                            1
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 2 of 10 PageID #: 303




  National News Attention Despite Long History of GoFundMe” featuring photos of

  Narcisi and content copied from her social media accounts. (ECF No. 22.) Narcisi is

  identified by name, as is the City of Warwick, Rhode Island. (ECF No. 1-1.) Narcisi

  claims that damage to her reputation and harassing messages from Turtleboy’s

  readers resulted from the publication.

         In her Complaint, Narcisi alleges that the story on Turtleboy’s website

  amounted to defamation and she asserts a libel claim for which she seeks

  compensatory and injunctive relief.

         Narcisi filed her original Complaint in Rhode Island Superior Court. Turtleboy

  removed the case to this Court and now seeks dismissal pursuant to Fed. R. Civ. P.

  12(b)(2) for lack of personal jurisdiction. 1

                                      II. DISCUSSION

         “On a motion to dismiss for want of personal jurisdiction, the plaintiff

  ultimately bears the burden of persuading the court that jurisdiction exists.” Astro-

  Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 8 (1st Cir. 2009) (citing McNutt v.

  Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936); Mass. Sch. of Law at

  Andover, Inc. v. Amer. Bar Ass’n, 142 F.3d 26, 34 (1st Cir. 1998)). The district court

  may decide “a motion to dismiss for lack of personal jurisdiction without holding an

  evidentiary hearing” and “the ‘prima facie’ standard governs its determination.”

  United States v. Swiss Amer. Bank, Ltd., 274 F.3d 610, 618 (1st Cir. 2001) (citing



  1 Turtleboy also sought dismissal on grounds of improper service of process but has
  since entered a stipulation withdrawing that argument from its Motion to Dismiss.
  (ECF No. 24.)
                                                  2
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 3 of 10 PageID #: 304




  United Elec. Radio & Mach. Workers of Am. v. 163 Pleasant St. Corp., 987 F.2d 39,

  43 (1st Cir. 1993); Boit v. Gar-Tec Prods., Inc., 967 F.2d 671, 675 (1st Cir. 1992)).

        To satisfy the prima facie standard, the plaintiff “must submit competent

  evidence showing sufficient dispute-related contacts between the defendant and the

  forum.” Carreras v. PMG Collins, 660 F.3d 549, 552 (1st Cir. 2011) (citing Barrett v.

  Lombardi, 239 F.3d 23, 26 (1st Cir. 2001); Foster-Miller, Inc. v. Babcock & Wilcox

  Canada, 46 F.3d 138, 145 (1st Cir. 1995)). The court must consider the evidence, from

  both the plaintiff and the defendant, “in the light most favorable to the plaintiff and

  draw all reasonable inferences therefrom in the plaintiff’s favor.” Id. (citing Mass.

  Sch. of Law, 142 F.3d at 34).

        For an out-of-state defendant to be subject to a court’s jurisdiction in the forum

  state, the state’s “long-arm” statute must be satisfied. 2 In Rhode Island, the question

  is whether the defendant has “certain minimum contacts with [Rhode Island] such

  that the maintenance of the suit does not offend ‘traditional notions of fair play and

  substantial justice.’” Astro-Med, Inc., 591 F.3d at 9 (quoting Int’l Shoe Co. v.

  Washington, 326 U.S. 310, 319 (1945)). Such requirements ensure the defendant’s




  2 Rhode Island’s so-called “long-arm” statute provides, in relevant part, as follows:
  “(a) Every foreign corporation, every individual not a resident of this state or his or
  her executor or administrator, and every partnership or association, composed of any
  person or persons not such residents, that shall have the necessary minimum contacts
  with the state of Rhode Island, shall be subject to the jurisdiction of the state of Rhode
  Island, and the courts of this state shall hold such foreign corporations and such
  nonresident individuals or their executors or administrators, and such partnerships
  or associations amenable to suit in Rhode Island in every case not contrary to the
  provisions of the constitution or laws of the United States.”
  R.I. Gen. Laws Ann. § 9-5-33 (West 1956).
                                              3
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 4 of 10 PageID #: 305




  due process rights are protected.

        In this case, Narcisi argues that Turtleboy is subject to specific, as opposed to

  general, personal jurisdiction. General jurisdiction is applicable to defendants with

  “continuous and systematic general business contacts” in the forum state. Swiss Am.

  Bank, 274 F.3d at 619. When general jurisdiction is unavailable, specific jurisdiction

  may apply when a defendant’s particular or “individual contacts with the forum” are

  deemed sufficient. Id. at 620-21. To establish the “minimum contacts” necessary for

  exercising specific jurisdiction, three elements must be satisfied. First, the plaintiff’s

  claim must “directly arise[] out of, or relate[] to, the defendant’s forum-state

  activities.” Astro-Med, Inc., 591 F.3d at 9 (quoting Northern Laminate Sales, Inc. v.

  Davis, 403 F.3d 14, 25 (1st Cir. 2005)). Second, the defendant must have purposefully

  availed itself of the forum state by “invoking the benefits and protections of that

  state’s laws and making the defendant’s involuntary presence before the state’s

  courts foreseeable.” Id. at 10 (quoting N. Laminate Sales, 403 F.3d at 25). Third, the

  exercise of jurisdiction over the defendant must be reasonable. Id.               Overall

  reasonableness is determined based on the following factors: (1) the burden on the

  defendant to appear in the forum State; (2) “the forum State’s interest in adjudicating

  the dispute”; (3) “the plaintiff’s interest in obtaining convenient and effective relief”;

  (4) “efficient resolution of the controversy”; and (5) “the shared interest of the several

  States in furthering fundamental substantive social policies.” Id. (citing Burger King

  Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985); N. Laminate Sales, 403 F.3d at 26).

        In this case, the issue at this stage is whether Narcisi has satisfied the prima



                                              4
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 5 of 10 PageID #: 306




  facie standard to enable this Court to exercise specific jurisdiction over Turtleboy, a

  Massachusetts Limited Liability Company with its principal place of business in

  Massachusetts, but operating a website accessible in Rhode Island. In its Motion to

  Dismiss, Turtleboy argues that it has no contacts with the forum because it conducts

  no business in the state of Rhode Island, it does not target Rhode Island with its

  advertisements for revenue, and the story on its website focused on “Plaintiff’s

  internet presence, not her home state.” (ECF No. 10-2.) Because its activity took

  place online, according to Turtleboy, Narcisi’s libel claim did not “arise out of”

  Turtleboy’s contacts with the forum.      Turtleboy further argues that it did not

  “purposefully avail” itself simply because the website’s content is accessible in Rhode

  Island given that it did not “directly target” the forum. (ECF No. 10-2.)

        In an effort to satisfy the minimum contacts requirements, Narcisi first asserts

  that Turtleboy is subject to specific jurisdiction in this forum because the effects and

  alleged injuries resulting from the online publication occurred in Rhode Island. (ECF

  No. 22.) She also argues that Turtleboy’s story targeted Rhode Island and that it

  would be foreseeable to Turtleboy that it could be brought into court in the forum.

  (ECF No. 22.) Further, Narcisi contends jurisdiction would be reasonable because (1)

  appearing in court in Rhode Island would not be burdensome for a Massachusetts

  defendant, (2) Rhode Island has an interest in its citizens’ ability to seek redress for

  injuries, (3) Narcisi brought suit in Rhode Island and has an interest in litigating in

  Rhode Island, (4) judicial economy would not be served by making Narcisi file a new

  lawsuit in Massachusetts, and (5) it is appropriate to allow defamation plaintiffs like



                                             5
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 6 of 10 PageID #: 307




  Narcisi to litigate in the state in which the defamation occurred. (ECF No. 22.)

        The bulk of Narcisi’s argument for exercising specific jurisdiction rests on the

  “effects test” developed by the Supreme Court in Calder v. Jones, 465 U.S. 783 (1984),

  and applied as part of the “minimum contacts” analysis. The First Circuit has

  “recognized that Calder’s ‘effects’ test was adopted ‘for determining purposeful

  availment in the context of defamation cases.’” Swiss Am. Bank, 274 F.3d at 623

  (quoting Noonan v. Winston, 135 F.3d 85, 90 (1st Cir. 1998)).           In Calder, the

  defendants authored and edited an allegedly libelous article in Florida that circulated

  in California. 465 U.S. at 784-785. The publication in which the article appeared

  enjoyed its widest circulation in California, which was also where the plaintiff lived

  and worked in the entertainment industry. The Supreme Court held the defendant

  to be subject to jurisdiction in California because the defendants’ “intentional, and

  allegedly tortious, actions were expressly aimed at the forum, and they knew it would

  have a potentially devastating impact there.” Silent Drive, Inc. v. Strong Indus., Inc.,

  326 F.3d 1194, 1204 (Fed. Cir. 2003) (quoting Calder, 465 U.S. at 789) (internal

  quotations omitted). Narcisi seeks to analogize Turtleboy’s actions in this case to

  those by the defendants in Calder, alleging that Turtleboy aimed its story directly at

  Narcisi and Rhode Island knowing that the negative effects would be experienced in

  Rhode Island.

        Taking the parties’ arguments and facts alleged into account, the Court

  addresses the minimum contacts elements in turn to determine whether exercising

  specific jurisdiction over the defendant is appropriate here.



                                             6
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 7 of 10 PageID #: 308




        A. Relatedness

        The First Circuit has described the “relatedness” element for specific

  jurisdiction as having a “flexible, relaxed standard.” Pritzker v. Yari, 42 F.3d 53, 61

  (1st Cir. 1994). There is no requirement for the defendant to be “physically present

  in the forum state to cause injury . . . in the forum state.” N. Laminate Sales, 403

  F.3d at 25 (citing Calder, 465 U.S. at 789). Instead, “[t]o satisfy the relatedness

  prong, [the plaintiff] must show a nexus between its claims and [the defendant’s]

  forum-based activities.” A Corp. v. All American Plumbing, Inc., 812 F.3d 54, 59 (1st

  Cir. 2016) (citing Adelson v. Hananel, 652 F.3d 75, 81 (1st Cir. 2011)).          “The

  relatedness prong ensures fundamental fairness by protecting a defendant from being

  hauled into an out-of-state forum based on a single contact with that forum that is

  wholly unrelated to the suit at issue.” Swiss Am. Bank, 274 F.3d at 623 (citing

  Worldwide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291-92 (1980)).

         Here, Narcisi alleges that her libel claim “arises” from Turtleboy’s publication

  of an allegedly defamatory story available to people in Rhode Island on Turtleboy’s

  website. Indeed, Turtleboy’s website and the publication in question have been made

  available in the forum and have formed the basis of Narcisi’s libel claim.         The

  Plaintiff has satisfied the prima facie standard by demonstrating relatedness

  between the Defendant, the forum, and the claims asserted in the Complaint.

        B. Purposeful Availment

        The Court must next consider whether Turtleboy has purposefully availed

  itself of the forum. With this step, the Court must focus on “voluntariness and



                                            7
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 8 of 10 PageID #: 309




  foreseeability.” N. Laminate Sales, 403 F.3d at 25 (quoting Sawtelle v. Farrell, 70

  F.3d 1381, 1391 (1st Cir. 1995)). The question is whether it was foreseeable that the

  defendant “might be held accountable for its actions in a Rhode Island forum.” Astro-

  Med, 591 F.3d at 10 (quoting N. Laminate Sales, 403 F.3d at 26). The First Circuit

  has held “in a variety of contexts, that the defendant’s awareness of the location of

  the plaintiff is not, on its own, enough to create personal jurisdiction over a

  defendant.” Phillips v. Prairie Eye Ctr., 530 F.3d 22, 28 (1st Cir. 2008). “Jurisdiction

  cannot be created by and does not travel with the plaintiff . . . wherever she goes.” Id.

  (quoting Harlow v. Children’s Hosp., 432 F.3d 50, 63 (1st Cir. 2005)).

        Jurisdictional questions are further complicated in cases involving internet-

  based activities. In circumstances “involving interactions through a website that is

  operated from outside the forum state but that residents in that state can access, the

  focus of the [minimum contacts] analysis has been on the ‘purposeful availment’

  requirement.” Media3 Technologies, LLC v. Cable South Media III, 17 F.Supp 3d 107,

  111 (D.Mass. 2014) (citations omitted). In cases involving defamation, courts have

  turned to the Calder effects test to analyze the purposeful availment element and

  evaluate the “defendant’s intentionality.” Swiss Am. Bank, 274 F.3d at 623 (citing

  Noonan, 135 F.3d at 90-91).

        While the allegedly libelous content appeared on Turtleboy’s website, Narcisi

  made no attempt to show that the content was intended to have an injurious effect in

  the forum. Narcisi has failed to articulate facts indicating that Turtleboy directed

  the publication at Rhode Island. Narcisi’s allegation that her reputation was harmed,



                                             8
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 9 of 10 PageID #: 310




  and therefore the effects were felt, in Rhode Island is not sufficient to show purposeful

  availment under Calder.

        The plaintiff has focused on the negative effects that she alleges but has failed

  to address the other elements that the Court considered important in Calder: that

  the defendants’ actions were directed toward the forum and that the defendants

  recognized the publication would injure the plaintiff in the forum. See Silent Drive,

  Inc. 326 F.3d at 1204. Instead she relied on the fact that Rhode Island is both her

  residence and the setting for the allegedly libelous publication as grounds for this

  Court to assert jurisdiction over Turtleboy.      The website may be accessed from

  anywhere in the world, including Rhode Island, but nothing in the pleadings suggest

  that Turtleboy’s website is aimed at or enjoys specific contacts with Rhode Island.

  See Broadvoice, Inc. v. TP Innovations, LLC, 733 F.Supp.2d 219, 226-27 (D.Mass.

  2010) (holding that defendant did not have sufficient minimum contacts with the

  forum because, among other things, the mere availability of a defamatory website in

  the forum was not enough to establish purposeful availment.) Therefore, it cannot be

  maintained that Turtleboy has purposefully availed itself of the forum.

        C. Overall Reasonableness

        Where “the purposeful availment element is not met, the so-called ‘Gestalt

  factors,’ which are used to test due process considerations of fairness, need not be

  discussed” and the minimum contacts analysis ends. Id. at 227. Because the Court

  finds that Turtleboy has not purposefully availed itself of the forum, balancing the




                                             9
Case 1:19-cv-00329-MSM-PAS Document 26 Filed 09/03/20 Page 10 of 10 PageID #: 311




  reasonableness factors is not necessary and personal jurisdiction has not been

  established.

                                 III. CONCLUSION


        For the foregoing reasons, the Defendant’s Motion to Dismiss (ECF No. 10) is

  GRANTED and the Complaint is DISMISSED.



  IT
   T IS SO ORDERED.


  _________________________________
  ______
      ____
         _ ____________
                     _ __________
                               _____
  Mary SS.. McElroy
  United States District Judge

  September 3, 2020




                                         10
